Case 14-60728   Doc 40   Filed 12/28/20 Entered 12/28/20 16:44:29   Desc Main
                           Document     Page 1 of 4
Case 14-60728   Doc 40   Filed 12/28/20 Entered 12/28/20 16:44:29   Desc Main
                           Document     Page 2 of 4
Case 14-60728   Doc 40   Filed 12/28/20 Entered 12/28/20 16:44:29   Desc Main
                           Document     Page 3 of 4
Case 14-60728   Doc 40   Filed 12/28/20 Entered 12/28/20 16:44:29   Desc Main
                           Document     Page 4 of 4
